NOTICE OF ALLOWABILITY

Claims 1, 2, 6-8, 10, and 11 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 6-8, 10, and 11 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2017/0130004; cited in Applicant’s IDS).  Claim 4 was rejected under 35 U.S.C. 103 as being unpatentable over Choi.  Claim 9 was rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Fujii et al. (US 2014/0072813).
Choi was cited as teaching a polyamide-imide (PAI) having structural units represented by Chemical Formulas 1, 2, and 3.  These correspond to the claimed Chemical Formulas 2, 3, and 1, respectively, as discussed in the previous Office action beginning at page 3, paragraph 6.  
Choi teaches a molar ratio of the claimed second repeating units to third repeating units of 25:75 to 38:62 (calculated based on amounts disclosed at page 8, [0133] and [0136]).  Broader embodiments discussed in the rejection of Claim 4 suggest a ratio of 8:92 to 38:62.  Choi also teaches toward a ratio of first repeating units to the sum of second and third repeating units of 4:6 to 5:5.
Claim 1 has been amended to recite a molar ratio of second repeating units to third repeating units of 40:60 to 45:55 and a molar ratio of first repeating units to the total sum of second and third repeating units of 3:7 to 4:6.  
The lower limit of Choi’s ratio of first repeating units to the sum of second and third repeating units touches the claimed upper limit.  However, the highest possible ratio between second and third repeating units is 38:62.  This falls below the claimed lower limit of 40:60.  
The molar ratios disclosed by Choi affect the optical properties of the PAI as well as mechanical properties such as tensile modulus (p. 8, [0137]).  There is no indication that the desired properties would be achieved by selecting ratios falling outside the amounts disclosed by Choi.  The claimed molar ratio of second repeating units to third repeating units of 40:60 to 45:55 is not anticipated by Choi, nor would this ratio have been obvious to one of ordinary skill in the art based on Choi’s disclosure.  All previous grounds of rejection under 35 U.S.C. 102 and 103 based on Choi have been withdrawn.
Claims 1,2 , and 6-8 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of copending Application No. 16/757,484.  The Terminal Disclaimer filed on 15 July 2022 is sufficient to overcome the double patenting rejection.  
A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Therefore, Claims 1-3, 5-8, 10, and 11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762